DETAILED ACTION
Claims 1-8, 10-19 and 21-25 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/731967 filed on 9/16/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Wang et al Reference (US 2013/0129241 A1).
Wang teaches a method of decoding filters from a bitstream of encoded data for use in a decoder for reconstructing blocks of samples for an image. The method includes reading filter-type flags from the bitstream, wherein the filter-type flags identify one or more filter types; and for each of the filter types identified, decoding a set of filter coefficients from the bitstream. The process 500 includes receiving the bitstream in operation 502 and entropy decoding the bitstream in operation 504 to recover the quantized transform domain coefficients u, the filter coefficients f, and other data, such as data that enables the decoder to determine the prediction (for example, motion vector(s) and reference frame indices). The bitstream may be based upon one of the syntaxes discussed above. The entropy decoding of the bitstream may include reading the flags indicating which filter types are present and then, based on the flag values, entropy decoding the filter coefficients for each filter type that is present (see Wang [0025], [0130]).

The following is an examiner's statement of reasons for allowance: neither Wang, nor other relevant art or combination of relevant art, teaches a computer device, a decoding and encoding device to: determine whether a transform domain filter is enabled according to one or more conditions; generate a bitstream including a syntax element that indicates  whether the transform domain filter is enabled; and derive a table index of a look-up table (LUT) by clipping a first operation on an adjusted index when the transform domain filter is disabled, wherein the adjusted index is based on a base index and an index offset.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 12 and 23, are allowable by the addition of the limitations. Claims 2-8, 10, 11, 13-19, 21, 22, 24 and 25, are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483